UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2435


MOLLI TRISH CABRERA; DARLENE ELIZABETH CARTER,

                Plaintiffs - Appellants,

          v.

DONTA CORNELIUS BROWN; WESTERN EXPRESS, INCORPORATED,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Stephanie A. Gallagher, Magistrate
Judge. (1:12-cv-00041-SAG)


Submitted:   April 29, 2013                   Decided:   May 2, 2013


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Solomon M. Sterenberg, STEIN SPERLING BENNETT DEJONG DRISCOLL,
PC, Rockville, Maryland, for Appellants.     Charles B. Peoples,
THOMAS, THOMAS & HAFER, LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Molli   Trish     Cabrera       and   Darlene      Elizabeth      Carter

(“Appellants”) appeal the magistrate judge’s sanctions order and

the order granting summary judgment in favor of Donta Cornelius

Brown     and    Western   Express,    Incorporated          in    Appellants’     civil

action. ∗       We have reviewed the parties briefs and the joint

appendix and find no reversible error.                      Accordingly, we affirm

for the reasons stated by the magistrate judge.                             Cabrera v.

Brown, No. 1:12-cv-00041-SAG (D. Md. Aug. 28 & Sept. 17, 2012).

We   dispense      with    oral   argument       because     the    facts   and   legal

contentions       are   adequately    presented        in    the    materials     before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




      ∗
       The parties consented to the exercise of jurisdiction by
the magistrate judge pursuant to 28 U.S.C. § 636(c) (2006).



                                            2